DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 3 contains pixelated shading making the details of the structure hard to see with the faint shading not clearly defining the structure and not heavy enough to permit adequate reproduction. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See MPEP 608.02 V(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claim 1 recites “the retaining means comprise a rotary element, connected to one between the at least one door and the frame and a respective stop associated with the other between the at least one door and the frame” which appears to state that the rotary element is connected to either the door or the frame however the drawings only show the rotary element connected to the frame. Therefore, “the rotary element, connected to one between the at least one door” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1-2 and 4 are objected to because of the following informalities:  
Claim 1 recites “it” in lines 17 and 18 and should be –the rotary element--.  Appropriate correction is required.
Claim 2 recites “the door” and should be –the at least one door--.
Claim 4 recites “the rotating element” and should be –the rotary element--.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “closing means” in claims 1, 10 and 11. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification reveals “the retaining means” comprises a “rotary element” and an associated “stop”. Claim limitation “rotary element” further invokes a 112(f) interpretation as discussed below.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim limitations “rotary element” in claims 1-2 and 10-11 recite the nonce term “element” modified by functional language “rotary… rotatably movable about a respective axis of rotation between a retaining configuration, where it engages the stop to stop the opening movement of the at least one door, and a disengaged configuration, where it disengages the stop to allow the opening movement of the at least one door, and in that the retaining means require the rotary element to be rotated in order to pass from the retaining configuration to the disengaged configuration, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification in paragraphs 40-45 reveals “In the embodiments illustrated, the rotary element 31 comprises a main body, preferably made as one piece, extending along the axis of rotation "R" and provided with the crest 32 and the grip portion 34”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites “characterized in that the retaining means comprise a rotary element, connected to one between the at least one door and the frame and a respective stop associated with the other between the at least one door and the frame”. This recitation renders the scope of the claim indefinite because the language “connected to one between the at least one door and the frame” and “a respective stop associated with the other between the at least one door and the frame” is unclear whether the rotary element is connected to or between the door and frame as well as the respective stop is connected to or between the door and frame making the claim unclear how the rotary element is connected with respect to the door, frame and stop rendering the scope of the claim unclear and indefinite. For purposes of examination, the claim will be interpreted as “characterized in that the retaining means comprise a rotary element, connected to one of the at least one door and the frame and a respective stop associated with the other of the at least one door and the frame”.
Claim 4 recites the limitation "the crest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “wherein the pitch of the helical cylindrical 
Claim 8 recites the limitation "the crest" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 further recites “preferably made as one piece”. This renders the scope of the claim unclear because it is unclear whether the limitation made as one piece is required by the claim. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. See MPEP 2173.05(d).
Claim 9 recites the limitation "the main body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Further, a main body has been previously recited in claim 8 corresponding to the rotary element however nothing in the specification discloses the rotary element hinged to the frame. It appears claim 9 is referring to “the at least one door is hinged to the frame” and this is how the claim will be interpreted for purposes of examination.
Claim 10 recites “it” in lines 4 and 6 and it is unclear what limitations “it” is referring to rendering the scope of the claim unclear and indefinite.
Claim 11 recites “it” in lines 4 and 6 and it is unclear what limitations “it” is referring to rendering the scope of the claim unclear and indefinite.
Claims not explicitly referenced to are included in the 112(b) rejection for their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jejcic (US PG Pub. 2014/0102128).
Regarding claim 1, Jejcic discloses a machine (1, Fig. 1) for making liquid or semi-liquid food products (ice cream, Abstract), provided with a processing chamber (4) for making an ice cream product (paragraph 20), the machine comprising: a frame (2) defining an opening (4a) giving access to the chamber (paragraph 19); a stirrer (11) mounted inside said chamber (paragraph 33); a cooling system, provided with at least one heat exchanger associated with the chamber to exchange heat with the chamber in order to cool the chamber (machine 1 provided with a refrigerating system not shown to cool chamber; paragraph 33); closing means (closing hatch or door 5) connected to the frame (mounted to front wall 2a of frame; paragraph 19) and movable between a closed configuration, where they at least partly occlude the opening (closing hatch provides fluid tight seal to opening 4a), and an open configuration, where they allow access to the chamber through the opening (shown in an open configuration in Fig. 1), the closing means comprising at least one door hinged to the frame (door 5 shown mounted to frame with hinge; Fig. 1); retaining means (6) acting on the closing means to keep the 
Regarding claim 7, Jejcic discloses the machine according to claim 1, wherein the rotary element (6) has a grip portion disposed along the axis of rotation to allow the rotary element to be operated manually (grip or lever of element 6 shown connected or 
Regarding claim 9, Jejcic discloses the machine according to claim 1, wherein the at least one door (5) is hinged to the frame, the stop being provided on the at least one door (portion of door engaging retaining means 6).
Allowable Subject Matter
Claims 2-6, 8 and 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art does not anticipate nor render obvious the combination set forth in the dependent claims 2-6, 8 and 10-11, and specifically does not show the rotary element in the configuration as claimed. The closest prior art of record discloses a machine for making liquid or semi-liquid food products with many of the limitations as claimed, but not including the retaining means including rotary element as claimed. Although it is well known to provide retaining means for the closing means of machines for making ice cream, see additional references cited below, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the rotary element in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claims 2-6, 8 and 10-11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cocchi et al. (US PG Pub. 2008/0173038) machine for making ice cream with door and retaining means; Cocchi et al. (US PG Pub. 2016/0174593) ice cream machine with retaining means; Cocchi et al. (US PG Pub. 2015/0150280) ice cream machine with retaining means with rotary elements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763